20-3446
     Li-Zhen v. Garland
                                                                                BIA
                                                                          Parchert, IJ
                                                                        A087 455 715
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            MICHAEL H. PARK,
10            BETH ROBINSON,
11                 Circuit Judges.
12   _____________________________________
13
14   LI-ZHEN OU YANG,
15            Petitioner,
16
17                        v.                                  20-3446
18                                                            NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. *
22   _____________________________________
23
24   FOR PETITIONER:                      Yevgeny Samokhleb, Esq., New
25                                        York, NY.


              * The Clerk of Court is respectfully directed to amend
     the caption as set forth above.
1
2    FOR RESPONDENT:                 Brian Boynton, Acting Assistant
3                                    Attorney General; Julie M.
4                                    Iversen, Senior Litigation
5                                    Counsel; Jessica R. Lesnau, Trial
6                                    Attorney, Office of Immigration
7                                    Litigation, United States
8                                    Department of Justice, Washington,
9                                    DC.

10        UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14        Petitioner Li-Zhen Ou Yang, a native and citizen of the

15   People’s Republic of China, seeks review of a September 11,

16   2020 decision of the BIA affirming a May 21, 2018 decision of

17   an   Immigration   Judge   (“IJ”)   denying      her    application    for

18   asylum,    withholding     of   removal,    and       relief   under    the

19   Convention Against Torture (“CAT”).             In re Ou Yang Li-Zhen,

20   No. A 087 455 715 (B.I.A. Sept. 11, 2020), aff’g No. A 087 455

21   715 (Immigr. Ct. N.Y.C. May 21, 2018).           We assume the parties’

22   familiarity with the underlying facts and procedural history.

23        In lieu of filing a brief, the Government moves for

24   summary denial of Ou Yang’s petition for review.                    Summary

25   denial is “a rare exception to the completion of the appeal

26   process”   and   is   available    only    if    an   appeal   is   “truly
                                        2
 1   ‘frivolous.’”        United States v. Davis, 598 F.3d 10, 13 (2d

 2   Cir. 2010)(citation omitted).               A claim is frivolous if it is

 3   based    on   an     “inarguable      legal    conclusion”    or   “fanciful

 4   factual allegation.”             Pillay v. INS, 45 F.3d 14, 16 (2d Cir.

 5   1995); see also Neitzke v. Williams, 490 U.S. 319, 329 (1989)

 6   (recognizing         that    “not     all     unsuccessful     claims      are

 7   frivolous”).         Ou Yang has filed her brief, so rather than

 8   determining whether the petition exceeds the low bar for non-

 9   frivolousness,        we construe the Government’s motion as its

10   brief and deny the petition on the merits.

11          We have reviewed both the IJ’s and the BIA’s opinions

12   “for    the   sake    of    completeness.”        Wangchuck   v.   Dep’t    of

13   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                   We review

14   adverse credibility determinations for substantial evidence,

15   see Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018),

16   and treat the agency’s findings of fact as “conclusive unless

17   any reasonable adjudicator would be compelled to conclude to

18   the contrary,” 8 U.S.C. § 1252(b)(4)(B).                 “Considering the

19   totality of the circumstances, and all relevant factors, a

20   trier of fact may base a credibility determination on the

21   demeanor,     candor,       or    responsiveness   of   the   applicant     or


                                             3
 1   witness, the inherent plausibility of the applicant’s . . .

 2   account, the consistency between the applicant’s or witness’s

 3   written and oral statements . . . , the internal consistency

 4   of each such statement, the consistency of such statements

 5   with other evidence of record . . . , and any inaccuracies or

 6   falsehoods in such statements, without regard to whether an

 7   inconsistency, inaccuracy, or falsehood goes to the heart of

 8   the   applicant’s    claim,     or   any   other    relevant   factor.”

 9   8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to an IJ’s

10   credibility determination unless, from the totality of the

11   circumstances, it is plain that no reasonable fact-finder

12   could make such an adverse credibility ruling.”             Xiu Xia Lin

13   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

14   Gao, 891 F.3d at 76.

15         Substantial evidence supports the agency’s determination

16   that Ou Yang was not credible as to her claim of a forced

17   abortion.   The IJ found it implausible that family planning

18   authorities discovered Ou Yang’s pregnancy just weeks after

19   she became aware of it.         This finding is “tethered” to the

20   record   because    Ou   Yang   stated     that    she   discovered   her

21   pregnancy through a home test, she was only two months along


                                          4
 1   when she alleged authorities forced her to have an abortion,

 2   and she had told only her parents about the pregnancy.                    See

 3   Siewe   v.   Gonzales,    480   F.3d   160,   168–69    (2d    Cir.   2007)

 4   (explaining that we defer to an IJ’s inference where it is

 5   “made available to the factfinder by record facts, or even a

 6   single fact, viewed in the light of common sense and ordinary

 7   experience”).

 8         Ou Yang’s remaining testimony and evidence either did

 9   not   rehabilitate   or    further     undermined      her    credibility.

10   First, although she presented an abortion certificate, it did

11   not reflect that the abortion was involuntary.                 And in any

12   event, such certificates generally are issued to obtain time

13   off   work   following voluntary       abortions.       See    Tu   Lin   v.

14   Gonzales, 446 F.3d 395, 400 (2d Cir. 2006).                   Second, her

15   testimony that family planning officials looked for her on

16   one occasion after the abortion conflicted with her uncle’s

17   letter, which stated they looked for her twice, as well as

18   her later testimony that the authorities came “many times.”

19   See 8 U.S.C. § 1158(b)(1)(B)(iii).             Finally, the adverse

20   credibility determination is bolstered by the IJ’s demeanor

21   finding to which we give “particular deference” because “the


                                        5
 1   IJ’s ability to observe the [applicant’s] demeanor places

 2   [the IJ] in the best position to evaluate whether apparent

 3   problems in the . . . testimony suggest a lack of credibility

 4   or, rather, can be attributed to an innocent cause . . . .”

 5   Jin Chen v. U.S. Dep't of Justice, 426 F.3d 104, 113 (2d Cir.

 6   2005).

 7       Taken     cumulatively,     the       implausibility        of    Ou    Yang’s

 8   testimony,    the    inconsistencies        in   her   evidence,           and    the

 9   demeanor finding provide substantial evidence for the adverse

10   credibility         determination.               See       8         U.S.C.         §

11   1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                                That

12   determination       is   dispositive       of    asylum,       withholding         of

13   removal, and CAT relief because all three forms of relief

14   were based on the same factual predicate.                        See Paul v.

15   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

16       For the foregoing reasons, the Government’s motion for

17   summary denial is construed as its brief and the petition for

18   review is DENIED.

19                                    FOR THE COURT:
20                                    Catherine O’Hagan Wolfe,
21                                    Clerk of Court




                                           6